SUPPLEMENT TO THE CURRENTLY EFFECTIVE PROSPECTUS DWS MONEY MARKET PRIME SERIES DWS Cash Investment Trust Class S The following information replaces similar disclosure contained in the ”HOW TO SELL SHARES” sub-heading of the“INVESTING IN THE FUND” section of the fund’s prospectus. REQUIREMENTS AND LIMITS Selling Shares ($) A B C Check redemption: Up to 100,000. More than 100,000 see “SignatureGuarantee” QuickSell to your bank: Minimum 50, maximum 250,000 Wire redemption to your bank: Minimum 1,000 S Same as Classes A, B and C Checkwriting: Minimum $100, maximum $5,000,000 Please Retain This Supplement for Future Reference February 14, 2013 PROSTKR-212
